FILED
                             NOT FOR PUBLICATION                             OCT 04 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



HENRYK S. BORECKI,                               No. 12-16156

               Plaintiff - Appellant,            D.C. No. 2:11-cv-01983-GMS

  v.
                                                 MEMORANDUM *
SAFEGUARD SECURITY AND
COMMUNICATIONS
INCORPORATED; et al.,

               Defendants - Appellees.



                    Appeal from the United States District Court
                             for the District of Arizona
                     G. Murray Snow, District Judge, Presiding

                           Submitted September 24, 2013 **

Before:        RAWLINSON, N.R. SMITH, and CHRISTEN, Circuit Judges.

       Henryk S. Borecki appeals pro se from the district court’s judgment

dismissing his action alleging that defendants provided false information at his

unemployment administrative hearing. We have jurisdiction under 28 U.S.C.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
§ 1291. We review de novo. Price v. Hawaii, 939 F.2d 702, 706 (9th Cir. 1991).

We affirm.

      The district court properly dismissed Borecki’s 42 U.S.C. § 1983 claim

because Borecki failed to allege facts sufficient to show that defendants acted

under color of state law. See id. at 707-08 (private parties do not generally act

under color of state law for § 1983 purposes); see also Briscoe v. LaHue, 460 U.S.
325, 329-30 (1983) (private party’s testimony in court is not act performed under

color of state law).

      The district court properly dismissed Borecki’s fraud claim because Borecki

failed to allege facts sufficient to show all the elements of fraud. See Echols v.

Beauty Built Homes, Inc., 647 P.2d 629, 631 (Ariz. 1982) (elements of fraud under

Arizona law).

      Borecki’s motion to permit filing of physical exhibits is denied.

      AFFIRMED.




                                           2                                    12-16156